DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 11/30/2020.  
Claims 1-28 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 11/30/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,884,642 (hereinafter PAT). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-28 of recites the same limitations as in claims 1-28 of PAT respectively, with the only exception that present application recites “storage system” whereas PAT recites “storage server”. Upon the broadest reasonable interpretation, a “storage server” is a “storage system”. 
Allowable Subject Matter
Claims 1-28 would be allowable if overcome the double patenting rejection discussed above. The following is an examiner’s statement of reasons for allowance. The closest prior art identified:
Lee et al. (US 2015/0254003) teach a non-volatile memory express (NVME) controller includes a host interface, a dual port fabric port, a unified memory interface, a memory cache, and a processor communicatively coupled with the host interface, the dual port fabric port, the unified memory interface and the memory cache. The processor is configured to store data in the memory cache in response to a data request received at one of the host interface and the dual port fabric port, and to determine a non-volatile storage module of an all-flash array (AFA) in communication with the unified memory interface and associated with the data request.
Chen et al. (US 2010/0329254) teach multicast support on a switch for PCle endpoint devices.
Bert et al. (US 2014/0304464) teach a deduplication process comprising a front-end process and a back-end process. The front-end process performs a signature generation algorithm on the data to generate a signature for the data and associating the signature with a respective count value. The back-end process performs a deduplication process.
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims 1, 21, 23 and 28. Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes:
“in response to a client request of writing a first set of data into a storage system, utilizing a host device within the storage system to trigger broadcasting an internal request corresponding to the client request toward each storage device of a plurality of storage devices within the storage system… in response to the internal request corresponding to the client request, utilizing said each storage device of the plurality of storage devices to search for the first set of data in said each storage device to determine whether the first set of data has been stored in any storage device of the plurality of storage devices, for controlling the storage system completing the client request without duplication of the first set of data within the storage system”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137